UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1419


LLOYD GEORGE MAXWELL,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 30, 2010                 Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Lloyd George Maxwell, Petitioner Pro Se. Daniel Eric Goldman,
Senior Litigation Counsel, Eric Warren Marsteller, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lloyd George Maxwell, a native and citizen of Jamaica,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen proceedings.                                 We

have reviewed the administrative record and the Board’s order

and find that the Board did not abuse its discretion in denying

the motion to reopen as untimely.                    See 8 C.F.R. § 1003.2(c)(2)

(2010).    We therefore deny the petition for review in part for

the reasons stated by the Board.                     See In re: Maxwell (B.I.A.

Mar. 23, 2010).          We lack jurisdiction to review the Board’s

refusal    to    exercise      its      sua   sponte      authority      to     reopen      and

therefore dismiss this portion of the petition for review.                                  See

Mosere    v.    Mukasey,     552     F.3d     397,     400-01     (4th    Cir.),        cert.

denied, 130 S. Ct. 137 (2009).

               Accordingly, we deny in part and dismiss in part the

petition   for     review.         We    deny     Maxwell’s      motion       for    stay    of

removal.       We dispense with oral argument because the facts and

legal    contentions     are     adequately         presented      in     the       materials

before    the    court   and    argument          would    not   aid    the     decisional

process.

                                                            PETITION DENIED IN PART
                                                              AND DISMISSED IN PART




                                              2